DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2019/0108825, in view of Meng et al., US 2009/0015097.
Chen discloses a micro piezoelectric pump module, comprising: a microprocessor 10 outputting a modulating signal (signal from microcontroller 10 to voltage dividing module 9) and a control signal (signal from microprocessor 10 to switching module 3); a driving element (piezoelectric actuator 50) electrically connected to the microprocessor 10 to receive the modulating signal and the control signal and to output a driving signal, wherein the driving signal comprises a driving voltage and a driving frequency (see, e.g., para. [0020]); and a piezoelectric pump 5 electrically connected to the driving element to receive the driving signal, wherein the piezoelectric pump 5 is actuated by the driving signal, and the piezoelectric pump is set to be actuated at an actuation frequency and be applied with a voltage having an actuation voltage value (see again, para. [0020]).
Chen fails to disclose the following taught by Meng: after receiving a switch-on signal, a microprocessor 34 drives the driving element 32 to output the driving voltage having an initial .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 in view of Refai-Ahmed et al., US 2015/0337828.
The references as applied to claim 1 teach all of the limitations substantially as claimed except the following taught by Refai-Ahmend: wherein, after receiving a switch-off signal, a microprocessor drives the driving voltage output by the driving element to be gradually decreased from the actuation voltage (see point 96 in fig. 7) value to a switch-off voltage value (point 94 in fig. 7), wherein when the driving voltage of the driving element decreases to the switch-off voltage value, an operation of the driving element is turned off by the microprocessor. See paras. [0040]-[0042]. Refai-Ahmed teaches that the ramp-down is in response to a safety . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 in view of Hu et al., US 9,618,585.
The references as applied to claim 1 teach all of the limitations substantially as claimed except for the following taught by Hu: wherein the driving element (IC 133) comprises a digital variable resistor 210, and the driving element 133 adjusts the driving voltage value by adjusting the digital variable resistor. Hu teaches that the digital variable resistor “enhanc[es] the adjusting precision of the output voltage of the switch power supply and ensuring the quality of the product.” As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the piezoelectric pump of the references as applied to claim 1 with the digital variable resistor of Hu to enhance the adjusting precision of the output voltage.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 in view of Yamashita et al., US 2015/0094602.
The references as applied to claim 1 teach all of the limitations substantially as claimed but are silent as to the actuation voltage. However, Yamashita teaches a micro piezoelectric pump for blood pressure measurement that is operated and actuated via a 20V battery power. .

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/Primary Examiner, Art Unit 3746